As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 71.95% AEROSPACE & DEFENSE - 6.51% Goodrich Corporation (g) $ ITT Corporation (f) APPLICATION SOFTWARE - 1.43% Blackboard Inc. (a)(e) BIOTECHNOLOGY - 6.17% Cephalon Inc. (a)(g) Savient Pharmaceuticals Inc. (a)(h) BROADCASTING & CABLE TV - 0.04% CC Media Holdings, Inc. (a)(h) COMMUNICATIONS EQUIPMENT - 4.98% Motorola Mobility Holdings, Inc. (a)(g) COMPUTER HARDWARE - 0.49% Hewlett-Packard Company (f) COMPUTER STORAGE & PERIPHERALS - 0.59% EMC Corp. (a)(e) DIVERSIFIED CHEMICALS - 0.34% Huntsman Corporation (e) DIVERSIFIED METALS & MINING - 0.22% Pilot Gold Inc. (a)(b) Rio Tinto plc - ADR (h) ELECTRIC UTILITIES - 4.11% American Electric Power Co. Inc. (e) DPL Inc. (e) Progress Energy Inc. (e) GAS UTILITIES - 0.11% Nicor Inc. (e) HEALTH CARE EQUIPMENT - 2.62% Kinetic Concepts, Inc. (a)(h) HEALTH CARE SERVICES - 0.78% Medco Health Solutions, Inc. (a)(e) HOTELS, RESORTS & CRUISE LINES - 0.78% Marriott International Inc. (f) HOUSEHOLD PRODUCTS - 3.05% Clorox Company (f) Colgate-Palmolive Company (f) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS - 1.72% Constellation Energy Group Inc. (f) INTEGRATED OIL & GAS - 1.05% ConocoPhillips (f) INTEGRATED TELECOMMUNICATION SERVICES - 3.95% AT&T Inc. (f) CenturyLink, Inc. (f) Verizon Communications Inc. (f) OIL & GAS EQUIPMENT & SERVICES - 0.85% Global Industries, Ltd. (a)(h) OIL & GAS EXPLORATION & PRODUCTION - 2.26% EXCO Resources, Inc. (f) Range Resources Corporation (f) OIL & GAS STORAGE & TRANSPORTATION - 3.40% El Paso Corporation (e) Southern Union Company (e) Williams Companies, Inc. (f) PACKAGED FOODS & MEATS - 1.44% Kraft Foods, Inc. (g) Sara Lee Corp. (h) PAPER PACKAGING - 3.63% Temple-Inland Inc. (g) PERSONAL PRODUCTS - 1.30% Mead Johnson Nutrition Co. (f) PHARMACEUTICALS - 0.17% Pfizer Inc. (h) PUBLISHING - 0.28% McGraw-Hill Companies, Inc. (h) REINSURANCE - 2.00% Transatlantic Holdings, Inc. (g) SEMICONDUCTOR EQUIPMENT - 4.33% Varian Semiconductor Equipment Assoc. Inc. (a)(h) SEMICONDUCTORS - 3.62% NetLogic Microsystems Inc. (a)(h) SPECIALIZED FINANCE - 3.69% NYSE Euronext (f) TMX Group Inc. (b)(h) SPECIALIZEDREITS - 0.01% 29 Ventas, Inc. (h) SPECIALTY CHEMICALS - 3.25% Arch Chemicals, Inc. (h) Nalco Holding Co. (h) SPECIALTY STORES - 0.10% Barnes & Noble, Inc. (h) TRUCKING - 1.81% Dollar Thrifty Automotive Group, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES - 0.87% Telephone and Data Systems, Inc. - Class S (h) TOTAL COMMON STOCKS (Cost $10,445,409) WARRANTS - 0.01% Kinross Gold Corporation (a)(b)(h) TOTAL WARRANTS (Cost $2,560) Principal Amount CORPORATE BONDS - 6.29% CVS Caremark Corporation $ 6.302%, 6/1/2037 (j) Level 3 Financing, Inc. 9.250%, 11/1/2014 Terrestar Networks, Inc. 15.000%, 2/15/2014 (Acquired 7/27/11 - 7/28/11, Cost $56,556) (d)(i)(k) Washington Mutual, Inc. 5.250%, 9/15/2017 (d)(h) TOTAL CORPORATE BONDS (Cost $857,386) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 1.63% AT&T Inc. 86 Expiration: October 22, 2011, Exercise Price: $25.00 38 Expiration: November 19, 2011, Exercise Price: $25.00 CenturyLink, Inc. 10 Expiration: October 22, 2011, Exercise Price: $30.00 28 Expiration: October 22, 2011, Exercise Price: $35.00 Clorox Company 21 Expiration: October 22, 2011, Exercise Price: $62.50 Colgate-Palmolive Company 30 Expiration: November 19, 2011, Exercise Price: $77.50 ConocoPhillips 22 Expiration: November 19, 2011, Exercise Price: $62.50 Constellation Energy Group Inc. 12 Expiration: October 22, 2011, Exercise Price: $30.00 El Paso Corporation 91 Expiration: October 22, 2011, Exercise Price: $17.00 Energy Select Sector SPDR Fund 6 Expiration: October 22, 2011, Exercise Price: $66.00 4 Expiration: December 17, 2011, Exercise Price: $68.00 FTSE 100 5 Expiration: November 18, 2011, Exercise Price: $5300.00 Hewlett-Packard Company 14 Expiration: November 19, 2011, Exercise Price: $15.00 15 Expiration: November 19, 2011, Exercise Price: $18.00 iShares iBoxx $ High Yield Corporate Bond Fund 3 Expiration: December 17, 2011, Exercise Price: $80.00 ITT Corporation 7 Expiration: October 22, 2011, Exercise Price: $45.00 16 Expiration: October 22, 2011, Exercise Price: $47.50 49 Expiration: October 22, 2011, Exercise Price: $55.00 Kraft Foods, Inc. 12 Expiration: October 22, 2011, Exercise Price: $30.00 Marriott International Inc. 38 Expiration: October 22, 2011, Exercise Price: $30.00 Materials Select Sectors SPDR 6 Expiration: December 17, 2011, Exercise Price: $36.00 McGraw-Hill Companies, Inc. 9 Expiration: November 19, 2011, Exercise Price: $38.00 Mead Johnson Nutrition Co. 25 Expiration: November 19, 2011, Exercise Price: $55.00 Pfizer Inc. 13 Expiration: October 22, 2011, Exercise Price: $17.00 Progress Energy Inc. 15 Expiration: October 22, 2011, Exercise Price: $42.00 Range Resources Corporation 11 Expiration: November 19, 2011, Exercise Price: $52.50 Sara Lee Corp. 93 Expiration: October 22, 2011, Exercise Price: $16.00 Semiconductor HOLDRs Trust 3 Expiration: November 19, 2011, Exercise Price: $37.00 SPDR S&P Retail ETF 3 Expiration: October 22, 2011, Exercise Price: $51.00 SPDR S&P rust 50 Expiration: October 22, 2011, Exercise Price: $115.00 Technology Select Sector SPDR Fund 36 Expiration: December 17, 2011, Exercise Price: $25.00 Verizon Communications Inc. 10 Expiration: December 17, 2011, Exercise Price: $31.00 Williams Companies, Inc. 22 Expiration: November 19, 2011, Exercise Price: $23.00 TOTAL PURCHASED PUT OPTIONS (Cost $128,667) Shares SHORT-TERM INVESTMENTS - 8.05% Fidelity Institutional Government Portfolio 0.01% (c)(g) The Liquid Assets Portfolio 0.10% (c)(g) TOTAL SHORT-TERM INVESTMENTS (Cost $1,068,903) TOTAL INVESTMENTS (Cost $12,502,925) - 87.93% $ ADR - American Depository Receipt ETF - Exchange Traded Fund (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of September 30, 2011. (d) Default or other conditions exist and security is not presently accruing income. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2011 these securities represented 0.43% of total net assets. (j) The coupon rate shown on variable rate securities represents the rate at September 30, 2011. (k) Security valued in good faith. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. (l) The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2011. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2011: Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks * $ $
